FILED
                                                            United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                  Tenth Circuit

                           FOR THE TENTH CIRCUIT                 November 5, 2019
                       _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
JASON ARON PRESLEY, a/k/a Ernest
John Young,

     Plaintiff - Appellant,

v.                                                     No. 19-4132
                                             (D.C. No. 2:19-CV-00398-HCN)
FEDERAL BUREAU OF                                       (D. Utah)
INVESTIGATION; STATE OF UTAH;
STATE OF TENNESSEE; ELVIS
PRESLEY; DEBRA PAGET;
PRESCILLA PRESLEY; LISA PRESLEY;
VERNON PRESLEY; JOE ESPOSITO;
BILL BRADLEY, SR.; BILL BRADLEY,
JR.; RICK STANLEY; BOYD
MORTENSEN; BOYD BUNNELL;
SCOTT JOHANSEN; SAMUEL ALBA;
ROBERT J. SHELBY; BRUCE S.
JENKINS; CLARK WADDOUPS; DICK
DIBBLE; TIM HANSEN; GENERAL
MOTORS; CHRISTINA RICHARD;
ABBOTT CHEMICK; WESTERN
STATES; ATHERTON PARK; DANA
PEYTON; ROY PEYTON; VALINCIA
MORRIS; MOUNTAIN COURTYARD
SUITES; JULIE LOSEY; INN TOWN
SUITES; UTAH MEDICAID;
UNIVERSITY OF UTAH HOSPITAL;
JOHN CHAMBERS; DAVID SMOTKIN;
DANNY KEHOUGH; PRICE POLICE;
CHUCK JENKEN, Carbon Sheriff; RICK
ADAMS; UTAH DEFS; TOM PARSON,

     Defendants - Appellees.
                    _________________________________
                            ORDER AND JUDGMENT*
                        _________________________________

Before CARSON, BALDOCK, and MURPHY, Circuit Judges.
                  _________________________________

      Plaintiff-Appellant Jason Aron Presley, also known as Ernest John Young, filed

a pro se complaint in the United States District Court for the District of Utah in June

2019. The complaint appears to allege several grievances against approximately 44

defendants, including the Federal Bureau of Investigation (FBI), the States of Utah and

Tennessee, and Elvis Presley. In his complaint, Plaintiff alleges this is a “capital case

of domestic violence by Vernon Presley who murdered Mallissa [sic] and Gladys

Presley.” In June 2019, the district court granted Plaintiff’s application for leave to

proceed in forma pauperis (IFP) and waived the prepayment of filing fees pursuant to

28 U.S.C. § 1915.       In July 2019, the magistrate judge issued a Report and

Recommendation, which recommended the complaint be dismissed for failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Later that month, the district court

overruled Plaintiff’s objection to the magistrate judge’s recommendation, adopted the

recommendation in its entirety, and dismissed the action with prejudice.

      Plaintiff now appeals the final judgment, generally asserting the same rambling

allegations concerning, inter alia, a murder on Graceland property involving Vernon

Presley (Elvis’s father), the kidnapping of Plaintiff’s children by Lisa Marie Presley



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           2
(Elvis’s only child), and attempts by the FBI and courts to keep this “capital case of

domestic violence” a secret. In a well-reasoned Report and Recommendation, which

the district court wholly adopted, the magistrate judge competently explained why

Plaintiff’s incredible allegations—even under a liberal interpretation—fail to plausibly

support any viable legal claim for relief. For the purpose of resolving this appeal, we

have thoroughly reviewed the district court record and Plaintiff’s appellate brief, and

we discern no reversible error. Where the district court accurately analyzes an issue,

we see no useful purpose in writing at length. Therefore, exercising jurisdiction under

28 U.S.C. § 1291, we AFFIRM for substantially the same seasons set forth in the

district court’s order dismissing Plaintiff’s complaint.




                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                            3